UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6594


DARRELL LAW,

                  Plaintiff – Appellant,

             v.

ZELDA ELIZABETH WESLEY, AUSA; RITA R. VALDRINI, US Attorney;
THOMAS E. JOHNSTON, US Attorney; JOHN S. KAULL, US
Magistrate; IRENE M. KEELEY, US District Judge; JO JO
ANTOLOCK, WV State Police,

                  Defendants – Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge. (3:06-cv-00096-JPB-JES)


Submitted:    September 29, 2009            Decided:   October 6, 2009


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Darrell Law, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Darrell Law appeals the district court’s order denying

his Fed. R. Civ. P. 60(b) motion to vacate the court’s order

adopting      the    magistrate     judge’s    recommendation     and   denying

relief   on    his    42   U.S.C.   § 1983    (2006)    complaint.      We    have

reviewed the record and find no reversible error.                 Accordingly,

we affirm for the reasons stated by the district court.                 See Law

v. Wesley, No. 3:06-cv-00096-JPB-JES (N.D. W. Va. July 3, 2008).

We   dispense       with   oral   argument    because   the   facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                                        AFFIRMED




                                        2